Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DRAFT
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. David Harper, on May ??, 2022.
The application has been amended as follows.  The claims have been amended as follows, for definite and clear claim language.  Claims 1, 3, 5, 7, 9, 10, 13, 16 and 19 have been amended as shown below.  Claims 20 -29, drawn to a non-elected Group/invention have been canceled as shown below.  Claim 30 has been added as shown below.  Claims 2, 4, 6, 8, 11, 12, 14, 15, 17 and 18 remain as shown in the claim set filed on July 16, 2019.  

1.  (currently amended) A method for treating or limiting the development of diabetes, comprising transplanting into the eye of a subject with diabetes or at risk of developing diabetes an amount (voltage-gated calcium channel) (CavB3) that is effective for treating or limiting the development of the diabetes, wherein the reduced expression level is relative to a normal control.

3.  (currently amended) The method of claim 1, wherein the insulin-producing cells are further engineered to reduce expression of the apoCIII gene.   

5.  (currently amended) The method of claim 1, wherein the insulin-producing cells are further engineered to reduce expression of one or more chemokine[[s]] genes, selected from the group consisting ofand a combination thereof, and/or one or more cytokine[[s]] genes, selected from the group consisting of , [[and/or]] IL-8 and the combination thereof.  

7.  (currently amended) The method of claim 1, wherein the insulin-producing cells are further engineered to reduce expression of one or more major histocompatibility complex (MHC) class I proteins.   
 
9.  (currently amended) The method of claim 1, wherein the insulin-producing cells are further engineered to increase expression of one or more proteins beneficial to insulin producing cells, wherein the beneficial proteins are selected from the group consisting of , and a combination thereof.

10.  (currently amended) The method of claim 1, wherein the insulin-producing cells comprise isolated pancreatic islets or isolated pancreatic β cells

13.  (currently amended) The method of claim 1, wherein the subjectamount of the insulin-producing cells that have a reduced expression of the β3 subunit of Cav transplanted is effective for treating the diabetes 

16.  (currently amended) The method of claim 1, wherein the subjectdeveloping diabetes and the amount of the insulin-producing cells that have a reduced expression of the β3 subunit of Cav transplanted is effective for limiting the development of the diabetes 

19.  (currently amended) The method of claim 1, wherein the subjectnormal control.  

20 – 29.  (canceled)

30.  (new) The method of claim 1, wherein the subject is human.  

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  Qi (“Transplantation of encapsulated pancreatic islets as a treatment for patients with Type 1 diabetes mellitus,” Advances in Medicine, article ID no. 429710, 15 pp. 2014) discloses a method of treating type 1 diabetes mellitus in a subject in need of treatment, by administering into the circulatory system of the subject a therapeutically effective amount of encapsulated insulin-producing pancreatic islet cells.  The cells are encapsulated in a co-polymer of polyacrylonitrile and polyvinyl chloride.  See pp. 1, 2 and 4.  But, the reference does not disclose that the pancreatic islet cells are administered to the eye or that they are have been engineered/manipulated to express a relatively reduced level of the Cavβ3 gene.  
Kiyono et al. (JP 4136434 B2, 2008),an English machine translation of which is referred to, as Examiner cannot read Japanese, disclose that autologous pancreatic islet beta cells can be transplanted from the ex vivo state into an individual in need thereof for the treatment of diabetes.  Pancreatic islet beta cells contain voltage-gated calcium channels that open and close to regulate calcium flow, for maintaining normal health.  See paragraphs 4 and 6.  This reference, however, does not disclose that the voltage-gated calcium channels in these cells should be down-regulated, at the β3 subunit, to yield pancreatic islet cells that can treat diabetes.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-25